DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhesania et al. (U.S. Publication 2016/0062932), hereinafter Bhesania in view of Wright (U.S. Patent 7,502,878), hereinafter Wright.

Referring to claim 1, Bhesania teaches, as claimed, an electronic device comprising: 

a housing (see Fig. 2; Host Device 202; Note, whatever is housing the host device); 

a universal serial bus (USB) connector (see Fig. 2, lines connected to USB Port 208) exposed through a portion of the housing (see Fig. 2; Note, implicit)  and comprising a first port (see Fig. 2, USB Port 208) for connection to a first external device (see Fig. 3, USB Device 302); 

multiple second ports (see Fig. 2, 214 and 216) electrically connected to the first port; 

a third port (see Fig. 2, Media Port 224) configured to a logical wireless sessions (wireless communication medium, see Paragraph 14); and 

a control circuit (see Fig. 2, Host Device 202 with Operating System 204) electrically connected to the multiple second ports and the third port, 

the control circuit begin configure to:

select one of the multiple second ports (see Fig. 2, 214 or 216)  and provides a communication path (see Fig. 2, lines) between the selected second port and a logical wireless session (see Fig. 2, Media Agnostic 

convert (convert, see Paragraph 15) data received via the selected second port into a first format (convert a device communication, see Paragraph 15) corresponding to the wireless session (may communicate over wireless communication medium, see Paragraph 14), and

transmit the first format converted data to the third port, the first format being a format other than a USB format (any other type of communication medium, see Paragraph 14; and Bluetooth, Paragraph 24).

Bhesania does not disclose expressly one of the multiple logical wireless sessions in order to perform data communication.

Wright does disclose one of the multiple logical wireless sessions (wireless links, see Column 9, Lines 41 to 48) in order to perform data communication (see Fig. 8 and see Fig. 9).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Wright into Bhesania.



As to claim 2, the modification teaches the electronic device of claim 1, further comprising at least one switching circuit (see Wright Fig. 7, Switch 40) configured to select one of the second ports, wherein the at least one switching circuit is controlled by the control circuit.  

As to claim 3, the modification teaches the electronic device of claim 2, wherein the at least one of the multiple second ports is not exposed out of the housing (see Wright Fig. 5, Upstream Receptacle 40A).  

As to claim 4, the modification teaches the electronic device of claim 2, wherein- the at least one switching circuit comprises a data signal line (see Wright Fig. 7, D+); and 3Appl. No.: To be determined Preliminary Amendment dated: June 24, 2020wherein the control circuit is further configured to pull up (see Wright Fig. 7, D+) the data signal line of the at least one switching circuit so as to select one of the second ports.  

As to claim 5, the modification teaches the electronic device of claim 4, wherein the control circuit is further configured to pull down the data signal line of the at least one switching circuit to deselect one of the second ports so as to block the communication path (see Wright Fig. 7; Note, normal description of switches).  



As to claim 7, the modification teaches the electronic device of claim 6, wherein the control circuit is further configured to pull down a data signal line of one of the second ports to deselect the one of the second ports (see Wright Fig. 7; Note, normal description of switches and MUX).  

As to claim 8, the modification teaches the electronic device of claim 1, wherein the control circuit is further configured to select a second port, which is currently inactive, from among the multiple second ports when a new logical wireless session is established (see Bhesania Fig. 2, Media Agnostic Component 222; and see Wright Fig. 7; Note, normal description of switches).  

As to claim 9, the modification teaches the electronic device of claim 1, wherein, when one of the multiple logical wireless sessions is terminated, the control circuit is further configured to deselect a second port corresponding to the terminated logical wireless session (see Wright Fig. 7; Note, normal description of switches).  



convert (convert, see Bhesania Paragraph 15) data received via the third port into a second format corresponding to the USB connector and 

transmit the second format converted data to the selected second port (see Wright Column 4, Lines 6 to 20).  

As to claim 11, the modification teaches the electronic device of claim 1, wherein the control circuit maps (topology and look up tables, see Column 9, Lines 7 to 26) one of the multiple second ports to each of the multiple logical wireless sessions.

As to claims 12 to 20, they are directed to methods to implement the devices as set forth in claims 1-11.  Therefore, they are rejected on the same basis as set forth hereinabove.



Response to Arguments

Applicant's arguments filed 8/24/2021 have been fully considered but they are not deemed to be persuasive.

Applicant argues, “Wright, at most, discloses wireless links. Wright contains no teaching or suggestion of converting data received from a second port (electrically connected to the first port of a USB connector) and converting that data into a first format for a logical wireless session, the first format being a format other than a USB format.”

Examiner disagrees with applicant.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Bhesania discloses single a wireless session being converted from non-USB (any other type, see Paragraph 14) to USB, it also discloses various type of that single session (Bluetooth, see Paragraph 24).  Wright disclose multiple links which means Wright discloses multiple logical wireless sessions.  In combination, they teach, converting data received from a second port (electrically connected to the first port of a USB connector) and converting that data into a first format for a logical wireless session, the first format being a format other than a USB format.
Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Yin (U.S. Pub. 2013/0083678) discloses multi-radio medium-agnostic access architecture; and 

Himanshu (U.S. Pub. 2018/0239729) discloses increasing MA USB throughput using multiple parallel connections.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183